NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RANDY MARQUARDT,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2861
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; J. Frank Porter,
Judge.

Randy Marquardt, pro se.


PER CURIAM.

             Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005); Enriquez v.

State, 885 So. 2d 892 (Fla. 3d DCA 2004).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.